—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered December 21, 1994, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions on appeal, the Supreme Court did not err in denying his motion to suppress certain statements made by him to law enforcement authorities after he was advised of his Miranda rights (see, People v Wright, 217 AD2d 675; People v Salami, 197 AD2d 715; People v Stackhouse, 160 AD2d 822; People v McIntyre, 138 AD2d 634).
The defendant’s remaining contentions, including the one raised in his pro se supplemental brief, are either unpreserved for appellate review or without merit. Ritter, J. P., Sullivan, Krausman and Luciano, JJ., concur.